DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed November 1, 2019, has been received and entered.
Claims Status
Claims 1-2, 4-7, 13-14 and 17-26 are pending.  Claims 1-2, 4-7, and 13-14 are currently amended and claims 17-26 are new claims.  The Bifidobacterium longum ATCC BAA-999 is available to the public at the time the claimed invention was made, in accordance with ATCC.  However, since it is not clear if it will always be available for the lifetime of a patent if one should issue in this instant case, then a rejection setting forth guidance for the provision of a deposited microorganism is set forth below so Applicants may provide assurance for its availability as a deposited microorganism.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2019, was filed and received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 13-14 and 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the microorganism is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Note the microorganism needs to be available should a patent issue in this instant case.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R.  1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR  1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
 (1) The name and address of the depository;                        (2) The name and address of the depositor;                         (3) The date of deposit;                                           (4) The identity of the deposit and the accession number given by the depository;                                      
 (5) The date of the viability test;                                (6) The procedures used to obtain a sample if the test is 	not done by the depository; and                                          (7) A statement that the deposit is capable of reproduction.
Applicant is also directed to 37 CFR  1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit; 
 (3)  A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
 (4) The name and address of the depository.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13-14 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7, 13-14 and 17-26 are rendered indefinite because each recite the noun “Method” at first line of each claim without using the definite article (the) before the noun to indicate that the identity of the noun (Method) is known to the reader of the claim.  Hence the claims lack antecedent basis, therefore.  It is suggested to change each claim at line 1 to –The Method--, accordingly, to provide proper antecedent basis in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 13-14 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Di Gioia et al in view of WO’722 (WO 2010/060722 A1, aka Degonda et al), both cited as cite no. 2 and cite no. 1, respectively, on IDS filed November 1, 2019, wherein WO’722 is cited under For. Pat. Doc. and Di Gioia et al is cited under Non-Pat Lit Doc., on the IDS.
Regarding claims 1-2 and 4, Di Gioia et al teach Bifidobacteria, Bifidobacterium longum, has an impact on gut microbiota composition and application as probiotic in infants, see title and abstract, all lines and 12 and 16, for treating colic.  See also , at page 563, col. 2, lines 15-35, in particular wherein application of the probiotic bacteria for treatment of disease (e.g. colic) in infants is clearly suggested by the cited prior art.  The step of administering the probiotic to infants to treat infantile colic is disclosed at page 566, col. 2, lines 20-36.  Bifidobacterium longum is specifically used for treating colic, see Table 
Regarding claims 5, 17 and 20, WO’722 teach that neurotrophic growth factor, BDNF, are essential for the nervous system and its blockage can lead to perturbations of sleep, and Bifidobacterium longum ATCC BAA-999, see page 4, line 27, increases BDNF, thus, inducing sleep, see page 4,  lines 18-29, and note page 5, lines 1-20.  Thus, an increased brain activity would be  resultant from sleep disturbance which would alter a mood of the infant which also may cause increased brain activity, as a result of more stress and movement and crying by an infant, in response to discomfort.
Regarding claims 6-7, 18-19 and 21-22, WO’722 teach administering from 10e6 to 10e12 cfu/g per day, see lines 10-16, at page 6, of the Bifidobacterium longum ATCC BAA-999, see page 4, line 27.
Regarding claims 13, 23 and 25, WO’722 teach the composition comprising ATCC BAA-999 in the form of infant formula, see page 6, line 18, for treating infantile colic, see page 6, line 24.
Regarding claims 14, 24 and 26, WO’722 teach at page 7, line 9, that Bifidobacterium is administered in the absence of Lactobacillus strain.  Thus, although Lactobacillus strain is an optional strain it is not required when Bifidobacterium is selected, therefore.
The claims differ from Di Gioia et al in that Bifidobacterium longum ATCC BAA-999 is not disclosed and other claimed features such as dosage amounts and so on, are not disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select for the probiotic of Di Gioia et la the ATCC BAA-999 strain and dosage amounts thereof as taught by WO’722, to administer to infant to treat infant, reduce crying and cerebral activity thereof because the cited prior art combination teach, or at least suggest, that the same is capable of being carried out on an infant by administering to the infant ATCC BAA-999.  Each of the claimed features are disclosed as discussed above for each reference and mapped out accordingly for each claim.  
One of skill in the art would have been motivated to treat and reduce crying and brain or cerebral activity of an infant using a probiotic selected from ATCC BAA-999 because the cited prior art recognized that colic condition of an infant is responsive to probiotic treatment.  The step of administering to an infant having colic conditions using the same probiotic bacterium is recognized by the cited prior art combination, or is at least suggested, by the cited prior art.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651